UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-2220


DAVID ALUVALE,

                 Plaintiff - Appellant,

          v.

TRULAND SYSTEMS,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:13-cv-00791-AJT-TRJ)


Submitted:   February 20, 2014             Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Aluvale, Appellant Pro Se.    Kevin D. Holden, Crystal L.
Tyler, JACKSON LEWIS PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David     Aluvale     appeals   the     district   court’s     order

dismissing    his   complaint   for   lack   of   jurisdiction.    We     have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                Aluvale

v. Truland Sys., No. 1:13-cv-00791-AJT-TRJ (E.D. Va. filed Sept.

16, 2013 & entered Sept. 17, 2013).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      2